NOTE: This order is nonprecedential.

  Wuiteb ~tate~ QI:ourt of ~peaI~
      for !be jfeberaI QI:ircuit

            OK'S CASCADE COMPANY,
                 Plaintiff-Appellant,

                            v.
                  UNITED STATES,
                  Defendant-Appellee.


                       2011-5082


   Appeals from the United States Court of Federal
Claims in case no. 07-CV-702, Judge Thomas C. Wheeler.


                     ON MOTION


                      ORDER

     OK.'s Cascade Company moves without opposition to
file its reply brief out of time.

   Upon consideration thereof,

   IT Is ORDERED THAT:

   The motion is granted.
OK'S CASCADE COMPANY v. US                              2
                             FOR THE COURT


      JAN 09 2012             lsI Jan Horbaly
         Date                Jan Horbaly
                             Clerk
cc: John Lukjanowicz, Esq.
    Jacob A. Schunk, Esq.
                                           FILED
s21                                u.s. COURT OF APPEALS FOR
                                     TH~ FEDERAL CIRCUIT


                                       JAN 092012

                                         JAN HORBAlY
                                            CLERK